Citation Nr: 1807492	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1986 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the May 2012 rating decision, in pertinent part, the RO granted service connection for bilateral hearing loss with a noncompensable disability rating, effective February 22, 2012.  


FINDING OF FACT

During the period on appeal, the Veteran's bilateral hearing loss was not manifested by worse than a Level I hearing loss in each ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in February 2012.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his service-connected bilateral hearing loss warrants a compensable rating.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 6100.  
 
To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.   See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In May 2012, the Veteran was afforded a VA examination.  The examiner diagnosed bilateral sensorineural hearing loss.  The hearing examination results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
40
40
45
55
60
LEFT EAR
40
40
45
50
60

The puretone average in the right ear was 50 and the puretone average in the left ear was 49.  Speech recognition was 100 percent in each ear.  The examiner noted the Veteran's report of functional impact in the form of significant trouble understanding speech at times and needing repetition.  38 C.F.R. § 4.10; see also Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The findings from the May 2012 VA examination require the use of Table VI for each ear.  Applying the findings to that table yields findings of Level I hearing loss in each ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Where hearing loss is at Level I in each ear, a noncompensable rating is assigned under Table VII.  Id.

In a statement submitted with his September 2012 Notice of Disagreement (NOD), the Veteran noted only that noise exposure during his active duty service had damaged his hearing.

In October 2012, the Veteran indicated his intent to file a claim for a total disability rating based on individual unemployability (TDIU) due to posttraumatic stress disorder (PTSD), chronic depression, and memory loss.  In his November 2012 TDIU claim, the Veteran stated that he was unemployable due to PTSD, depression, anxiety, and sleep deprivation.  In neither of these statements did the Veteran contend that his hearing loss caused or contributed to unemployability.  The RO denied the Veteran's TDIU claim in a December 2012 rating decision and the Veteran has not appealed that issue.

In November 2012, as a result of the Veteran's TDIU claim, VA obtained an addendum opinion from a different VA examiner on the issue of functional impact.  The examiner opined that the Veteran's hearing loss did not render him unable to maintain or secure gainful employment.  The examiner noted that the Veteran had reported losing a job due to inability to hear a conversation during a conference call.  The examiner conceded that this might be true, given the Veteran's hearing loss but found that, if this continued to be an issue, the Veteran could attain appropriate hearing ability for a work environment through the use of hearing aids.  The examiner noted that the Veteran communicated well with her in a quiet environment and opined that a quiet work environment that does not require use of the telephone would be ideal.  The examiner also found that the Veteran's hearing loss did not impact him physically.  

The Veteran filed a new claim for a TDIU in March 2014.  The Veteran did not contend that any specific disability or combination of disabilities rendered him unemployable.  The RO denied the Veteran's TDIU claim again in an April 2015 rating decision and the Veteran has not appealed that issue.  

In February 2015, the Veteran was afforded an additional VA examination.  The examiner diagnosed bilateral sensorineural hearing loss.  The hearing examination results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
25
35
30
35
55
LEFT EAR
30
35
35
35
55

The puretone average in the right ear was 39 and the puretone average in the left ear was 40.  Speech recognition was 96 percent in the right ear and 92 percent in the left ear.  The examiner noted the Veteran's report of functional impact in the form of struggling to hear conversations and speaking loudly.  38 C.F.R. § 4.10; see also Martinak, 21 Vet. App. 447.  The findings from the February 2015 VA examination require the use of Table VI for each ear.  Applying the findings to that table yields findings of Level I hearing loss in each ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Where hearing loss is at Level I in each ear, a noncompensable rating is assigned under Table VII.  Id.

The Veteran asserts that his hearing loss is worse than its currently assigned noncompensable rating.  He is competent to report a decrease in hearing acuity and his statements are credible.  The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, but his lay assertions do not constitute competent evidence to indicate that his hearing disability is worse than has been recorded in his VA examinations or that hearing loss has functionally affected the Veteran in any more severe ways than have been discussed in the record and were already considered by medical professionals, such that the criteria for a higher rating are met.  .  

The competence of a lay person to provide a medical opinion must be determined on a case by case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not competent to make such a conclusion.  Determining the severity of hearing loss involves using specialized equipment and interpreting audiological test results.  The record does not show that the Veteran possesses the training or experience needed to accomplish these actions.  The probative value of his assertions is low.  
 
In brief, the medical examination findings are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and the nature of any functional impairment is adequately reflected by those medical findings. Accordingly, the preponderance of the most probative evidence is against the claim of entitlement to a compensable rating for hearing loss.

For these reasons, the Board finds that the Veteran's disability picture is most closely approximated by the rating already in effect.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  


ORDER

Entitlement to an initial compensable schedular rating for hearing loss is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


